Citation Nr: 1317169	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-11 992	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2005 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  DRO hearings were scheduled and subsequently held in May 2009 and October 2010 at the Huntington, West Virginia RO.  The appellant testified at the hearings and transcripts are of record.  A note in the file reveals that the Veteran failed to appear for a February 2013 travel Board hearing.

The claims of entitlement to service connection for depression, entitlement to service connection for a low back disorder, and entitlement to service connection for a cervical spine disability were previously before the Board in May 2010 when they were remanded for additional development.  

In February 2007 the Veteran perfected an appeal of the issue of entitlement to service connection for depression stemming from an August 2005 RO rating decision.  Subsequently, in March 2010 the Veteran perfected an appeal of the issue of entitlement to service connection for PTSD stemming from an August 2009 RO rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As these two claims both represent claims for service connection for an acquired psychiatric disability they represent one claim for benefits and the claims have been combined on the first page of this decision.


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


